

























AMENDED AND RESTATED
INVESTMENT ADVISORY AGREEMENT


among


DME ADVISORS, LP,


THE VENTURE AMONG
GREENLIGHT REINSURANCE, LTD.,
GREENLIGHT REINSURANCE IRELAND, DESIGNATED ACTIVITY COMPANY,
AND
DME ADVISORS, LLC,


GREENLIGHT REINSURANCE, LTD.,


GREENLIGHT REINSURANCE IRELAND, DESIGNATED ACTIVITY COMPANY


and


DME ADVISORS, LLC
















January 1, 2017






--------------------------------------------------------------------------------






AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT (the “Agreement”), dated as
of September 30, 2016 and effective as of January 1, 2017, by and among DME
ADVISORS, LP, a Delaware limited partnership (the “Investment Advisor”), the
VENTURE AMONG GREENLIGHT REINSURANCE, LTD., GREENLIGHT REINSURANCE IRELAND,
DESIGNATED ACTIVITY COMPANY AND DME ADVISORS, LLC (the “Venture”), GREENLIGHT
REINSURANCE, LTD., GREENLIGHT REINSURANCE IRELAND, DESIGNATED ACTIVITY COMPANY
and DME ADVISORS, LLC (each, a “Participant”, and collectively, the
“Participants”).


RECITALS:


The parties hereto desire to amend and restate that certain Investment Advisory
Agreement dated as of January 1, 2014, pursuant to which the Venture retained
the Investment Advisor to provide certain discretionary advisory services
relating to the assets and liabilities of the Venture, and the Investment
Advisor accepted such appointment, all subject to the terms and conditions
hereinafter set forth.


AGREEMENT:


In consideration of the premises and the mutual covenants and the agreements
herein set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:


1.    Investment Program; Authority and Duties of the Investment Advisor.


(a)
Investment Program. Subject to the provisions of clauses (e), (f) and (h) below
and in accordance with the investment objectives, policies, guidelines and
restrictions that from time to time are set forth in the Third Amended and
Restated Agreement dated January 1, 2017 (the “Venture Agreement”, capitalized
terms used but not otherwise defined herein have the meanings given to them in
the Venture Agreement) by and among Greenlight Reinsurance, Ltd., Greenlight
Reinsurance Ireland, Designated Activity Company, Greenlight Capital Re, Ltd.
(for limited purposes), DME Advisors, LLC (“DME”) and DME Advisors, LP (“DMELP”)
(for limited purposes), or that are otherwise communicated to the Investment
Advisor by DME (and subject, in each case, to any limitations otherwise set
forth in this Agreement), the Investment Advisor shall be empowered, on a
non-exclusive basis, to (i) formulate the overall investment strategy to be
carried out by the Venture (and the limited related borrowing activities of the
Venture in order to implement such strategy) and (ii) exercise full discretion
in the management of the trading, investment transactions and related borrowing
activities of the Venture in order to implement such strategy.



(b)
Authority of Investment Advisor. Subject to the limitations contained elsewhere
in this Agreement and in the Venture Agreement, Investment Advisor may execute,
deliver and perform all contracts, agreements and other undertakings and engage
in all activities and transactions as may, in the reasonable discretion of





--------------------------------------------------------------------------------




Investment Advisor, be necessary or advisable to carry out the objectives of
this Agreement and the Venture Agreement (including without limitation all
federal securities filings relating to any of the investment activities set
forth in this Section 1), provided, however, that if a contract, agreement or
other undertaking is or is to be made by Investment Advisor on behalf of
Greenlight Re and/or GRIL that could reasonably be expected to require
disclosure on a Form 8-K pursuant to Section 13 or 15(d) of the United States
Securities Exchange Act of 1934, as amended, or other applicable law, Investment
Advisor shall promptly notify Greenlight Re and/or GRIL and cooperate with
Greenlight Re and/or GRIL to allow a timely and proper disclosure to be made.


(c)
Power of Attorney. Subject to the provisions of clauses (d), (e), (f) and (h)
below, in furtherance of the foregoing, the Venture hereby designates and
appoints Investment Advisor as agent and attorney-in-fact, with full power and
authority and without the need for further approval of the Venture or any
Participant (except as may be required by applicable law) to have the exclusive
power on behalf of the Venture and the Participants to:

(i) 
effect any and all transactions in equity and debt securities (including
derivatives thereon), currencies and commodities (and options, futures,
derivatives, swaps, and forward contracts thereon), trade and other claims,
arbitrages, loans, break-ups, consolidations, reorganizations and similar
securities of non-United States issuers, and everything connected therewith in
the broadest sense (“Securities”);

(ii) 
determine all matters relating to the manner, method and timing of investment
transactions and to engage consultants and analysts in connection therewith;

(iii) 
select brokers (including prime brokers), custodians, dealers, banks and other
intermediaries by or through whom such investment transactions will be executed
or carried out;

(iv) 
make short sales;

(v) 
purchase or write options (including uncovered options);

(vi) 
trade on margin;

(vii) 
draw funds and direct banks, brokers or other custodians to effect deliveries of
funds or assets, but only in the course of effecting investment transactions for
the account of the Venture and its Participants;

(viii) 
exercise all voting and other powers and privileges attributable to any
Securities or other property held for the account of the Venture and its
Participants hereunder; and

(ix) 
make and execute all such documents and to take all such other actions as
Investment Advisor considers necessary or appropriate to carry out its
investment advisory duties hereunder, including, without limitation, opening
brokerage (including prime brokerage) accounts, bank accounts, futures accounts,
custody accounts and other similar accounts, and any other required
documentation including, without limitation, swaps, securities, lending
arrangements and similar agreements on behalf of the Venture and its
Participants.





--------------------------------------------------------------------------------






(d)
Creation of Entities. Investment Advisor may, with the prior written consent
(which includes email) of Greenlight Re or GRIL, as applicable (which consent
may not be unreasonably withheld), effectuate the foregoing through one or more
corporations, partnerships, limited liability companies or other entities formed
on behalf of the Venture (an "Entity").  For purposes of providing such consent,
Greenlight Re or GRIL, as applicable, shall designate an authorized
representative (and a substitute authorized representative in the event that the
first authorized representative is unavailable) each of whom have the authority
to provide such consent.  A failure of an authorized representative to consent
or reject the formation and use of an Entity in connection with a proposed
transaction within twenty-four (24) hours of receipt of a written request (via
electronic mail or otherwise) for approval from Investment Advisor shall be
deemed consent.



(e)
Exclusive Delegation of Certain Rights. Notwithstanding any provision of this
Agreement to the contrary, it is the express intention of the parties, and the
parties acknowledge and agree, that until the termination of this Agreement for
any reason as provided in Section 9 hereof:

(i)
Investment Advisor shall have, to the exclusion of the Venture and the
Participants, sole voting power with respect to the Securities;

(ii)
in no event shall the Venture or any Participant have any right, power,
authority or ability, whether direct or indirect, to vote or act by consent with
respect to any Security, or to direct or influence any such vote or action by
consent;

(iii)
Investment Advisor shall have, to the exclusion of the Venture and the
Participants, sole investment and dispositive power with respect to the
Securities; and

(iv)
in no event shall the Venture or any Participant have any right, power,
authority or ability, whether direct or indirect, to invest in or dispose of any
Security, or to direct or influence any such investment or disposition.



(f)
Certain Limitations. Notwithstanding anything to the contrary in this Agreement,
Investment Advisor shall use commercially reasonable efforts to avoid engaging
in any activity or taking any action that would cause Greenlight Re or GRIL to
be treated as engaged in a U.S. trade or business for U.S. federal income tax
purposes, including investing in any asset that (i) does not qualify for the
trading safe harbor provided in Section 864(b)(2) of the Code and the Treasury
Regulations promulgated thereunder, or (ii) would be considered a United States
real property interest for purposes of Section 897 of the Code.



(g)
Certain Considerations in Selecting Brokers, Etc. In connection with the
transactions contemplated by this Agreement, the Venture and the Participants
acknowledge and agree that in the course of selecting brokers, dealers, banks
and financial intermediaries to effect such transactions, Investment Advisor may
agree to such commissions, fees and other charges as it shall deem reasonable
under the circumstances, taking into consideration all such factors as
Investment Advisor





--------------------------------------------------------------------------------




deems relevant, including the following: the ability to effect prompt and
reliable executions at favorable prices; the operational efficiency with which
transactions are effected; the financial strength, integrity and stability of
the broker; the quality, comprehensiveness and frequency of available research
and other services considered to be of value (even if such research and other
services are not for the exclusive benefit of the accounts of the Venture and
its Participants); and the competitiveness of commission rates in comparison
with other brokers satisfying Investment Advisor’s other selection criteria. It
is understood that the costs of such services will not necessarily represent the
lowest costs available and that Investment Advisor is under no obligation to
combine or arrange orders so as to obtain reduced charges.


(h)
Guidelines. Notwithstanding any provision of this Agreement to the contrary,
Investment Advisor hereby agrees to follow:

(i)
the investment guidelines of Greenlight Re attached to the Venture Agreement
from time to time as Exhibit A-1 (the “Greenlight Re Guidelines”), solely with
respect to Assets in which Greenlight Re has an interest, and only to the extent
of Greenlight Re’s interest in each such Asset, as the Greenlight Re Guidelines
may be amended from time to time by the Board of Greenlight Re, and provided in
writing to Investment Advisor or DME; and

(ii)
the investment guidelines of GRIL attached to the Venture Agreement from time to
time as Exhibit A-2 (the “GRIL Guidelines”, and together with the Greenlight Re
Guidelines, the “Guidelines”), solely with respect to Assets in which GRIL has
an interest, and only to the extent of GRIL’s interest in each such Asset, as
the GRIL Guidelines may be amended from time to time by the Board of GRIL and
provided in writing to Investment Advisor or DME.



For the avoidance of doubt, the Parties hereby acknowledge and agree that (x)
the Greenlight Re Guidelines do not apply to any Assets in which Greenlight Re
does not have an interest, and (y) the GRIL Guidelines do not apply to any
Assets in which GRIL does not have an interest. Investment Advisor shall not,
except as otherwise approved by Greenlight Re or GRIL in writing, effect any
investment transactions for the accounts of such Participant that are
inconsistent with the Guidelines applicable to such Participant or other
investment restrictions from time to time imposed by applicable regulation (as
determined in good faith by the applicable Board) or adopted by the applicable
Board; provided that such Guidelines and investment restrictions are
communicated in writing to Investment Advisor or DME. Investment Advisor may
designate certain investments as Designated Securities in order to comply with
the applicable Guidelines and investment restrictions.


2.    Fees and Expenses.






--------------------------------------------------------------------------------




Investment Advisor shall be entitled to fees and to reimbursement of expenses in
accordance with the Fee Schedule annexed hereto.


3.    Other Activities and Investments.


(a)
Investment Advisor is not required to devote its full time to its duties under
this Agreement, but must devote such of its time to such duties as it, in its
discretion exercised in good faith, determines to be necessary to conduct the
affairs contemplated by this Agreement.



(b)
This Agreement shall not restrict in any way the ability of Investment Advisor
or any of its Affiliates to engage in any other business or investment
activities. It is expressly understood that Investment Advisor and its
Affiliates may effect investment transactions for their own accounts and for
Managed Accounts which may or may not be affiliated with any Participant, and
the Venture and the Participants further understand and agree that nothing
herein shall restrict the ability of Investment Advisor or its Affiliates to
engage in any such transactions notwithstanding the fact that the Venture or
Participants may have, by virtue of this Agreement or otherwise, or may take a
position of any kind; provided, however, that Investment Advisor shall not,
without the prior written consent of the applicable Board, either (i) purchase
pursuant to this Agreement any Asset from, or sell pursuant to this Agreement,
any Asset to, Investment Advisor or any Managed Account which Investment Advisor
or any of its Affiliates is the investment advisor to or is otherwise a
beneficial owner of, or (ii) cause the Venture to enter into any transaction
that would constitute a “principal transaction” under the U.S. Investment
Advisers Act of 1940, as amended; provided further, however, that failure to
obtain such prior written consent shall not be deemed a breach of this Agreement
if the applicable Board ratifies such purchase or sale after the fact.
Notwithstanding the foregoing, Investment Advisor may cause the Venture and
Managed Accounts that invest in parallel therewith to enter into book account
trades in the ordinary course of business transferring portions of investments
among the Venture and all such Managed Accounts in order to reflect changes in
the size of the Venture relative to the size of such Managed Accounts without
the need for consent or ratification by the Board of any such trades.

 
(c)
It is understood that when Investment Advisor determines that it would be
appropriate for the Venture and one or more of Investment Advisor’s (or its
Affiliates’) other Managed Accounts to participate in an investment opportunity,
Investment Advisor will seek to execute orders for, or otherwise allocate such
opportunities to, the Venture and such Managed Accounts on an equitable basis.
In such situations, Investment Advisor may place orders for the Venture and each
Managed Account simultaneously and if all such orders are not filled at the same
price, Investment Advisor may cause the Venture and each Managed Account to pay
or receive the average of the prices at which such orders were filled for the
Venture and all other Managed Accounts. If all such orders cannot be fully





--------------------------------------------------------------------------------




executed under prevailing market conditions, Investment Advisor may allocate
among the Venture and the Managed Accounts the securities traded in a manner
which Investment Advisor considers in its reasonable discretion equitable,
taking into account the size of the order placed for the Venture and each such
Managed Account as well as any other factors which Investment Advisor deems
relevant. However, Investment Advisor is not obligated to devote any specific
amount of time to its duties under this Agreement and is not required to accord
exclusivity or priority to the Venture or the Participants in the event of
limited investment opportunities arising from the application of speculative
position limits or other factors.


4.    Account and Other Information.


Investment Advisor shall furnish to DME such information concerning activities
undertaken for the Venture’s account pursuant to this Agreement as may
reasonably be required in order for DME to comply with its obligations under
Section 7.1 of the Venture Agreement.


5.    Scope of Liability.


The Venture and each Participant agrees that none of Investment Advisor, the
general partner of Investment Advisor, or their respective members, partners,
managers, directors, officers, employees and agents, and any person or entity
who controls Investment Advisor or its general partner (each such person or
entity being a “Covered Person”) shall be liable to the Venture or to any of the
Participants or their shareholders for any liabilities, obligations, losses,
costs, damages, expenses, claims, judgments and reasonable attorney’s fees and
expenses (collectively, “Losses”) occasioned by any act or omission of any
Covered Person in connection with the performance of such Covered Person’s
services hereunder, except that Investment Advisor shall be liable to the
Participants: (a) for any misstatement or omission of material fact contained in
a filing made by or on behalf of a Participant under the United States
Securities and Exchange Act of 1934 or other federal law or other public
disclosure in so far as such losses, damages, expenses or claims arise out of or
are based upon any written information provided by such Covered Person regarding
the Participants or the Venture expressly for use in such filing or other public
disclosure, to the extent (and only to the extent) that such misstatement or
omission of a material fact contained in such filing occurs in reliance upon and
in conformity with the written information furnished by the Covered Person; (b)
for acts or omissions by it which constitute gross negligence, willful
misconduct or reckless disregard of Investment Advisor’s obligations under this
Agreement; or (c) for breaches of the applicable Guidelines by Investment
Advisor which are not cured within 15 days of the earlier of (i) the date on
which Investment Advisor becomes aware of such breach, and (ii) the date on
which Investment Advisor receives a written notice of such breach from a
Participant or an authorized representative of a Participant, in each case as
finally determined by a court having proper jurisdiction and after all appeals
are resolved or exhausted.






--------------------------------------------------------------------------------




6.    Indemnification.


(a)
The Venture, and each Participant, to the extent of its interest in the Assets
only, shall indemnify and hold harmless each Covered Person from and against any
Losses arising out of any claim asserted or threatened to be asserted in
connection with any matter arising out of or in connection with this Agreement
or the Venture’s business or affairs; provided, however, that no Covered Person
shall be entitled to any such indemnification with respect to any expense, loss,
liability or damage which was caused by (i) any misstatement or omission of
material fact contained in a filing made by or on behalf of a Participant under
the United States Securities and Exchange Act of 1934 or other federal law or
other public disclosure in so far as such losses, damages, expenses or claims
arise out of or are based upon any written information provided by such Covered
Person regarding the Participants or the Venture expressly for use in such
filing or other public disclosure, to the extent (and only to the extent) that
such misstatement or omission of a material fact contained in such filing occurs
in reliance upon and in conformity with the written information furnished by the
Covered Person, (ii) any Covered Person’s gross negligence, willful misconduct
or reckless disregard of any of the its obligations under this Agreement, or
(iii) for breaches of the applicable Guidelines by Investment Advisor in
connection with its actions under this Agreement which breaches are not cured
within 15 days of the earlier of (x) the date on which Investment Advisor
becomes aware of such breach, and (y) the date on which Investment Advisor
receives a written notice of such breach from a Participant. The Venture shall
advance to any Covered Person the reasonable costs and expenses of investigating
and/or defending such claim subject to receiving a written undertaking from the
Covered Person to repay such amounts if and to the extent of any subsequent
determination by a court or other tribunal of competent jurisdiction that the
Covered Person was not entitled to indemnification hereunder. Notwithstanding
the foregoing, no Participant shall be liable hereunder for any settlement of
any action or claim effected without its consent thereto, which will not be
unreasonably withheld.



(b)
All transactions effected pursuant to this Agreement by Investment Advisor shall
be for the Participants’ accounts and risk. Investment Advisor has not made and
makes no guarantee whatsoever as to the success or profitability of Investment
Advisor’s trading methods and strategies, and the Participants each acknowledge
that it has received no such guarantee from Investment Advisor or any Covered
Person, and has not entered into this Agreement in consideration of or in
reliance upon any such guarantee or similar representation from Investment
Advisor or any Covered Person.



(c)
Investment Advisor shall indemnify and hold harmless the Venture and each of the
Participants against any Losses which were caused by: (i) any misstatement or
omission of material fact contained in a filing made by or on behalf of a
Participant under the United States Securities and Exchange Act of 1934 or other
federal law or other public disclosure in so far as such losses, damages,
expenses





--------------------------------------------------------------------------------




or claims arise out of or are based upon any written information provided by
Investment Advisor regarding the Participants or the Venture expressly for use
in such filing or other public disclosure, to the extent (and only to the
extent) that such misstatement or omission of a material fact contained in such
filing occurs in reliance upon and in conformity with the written information
furnished by Investment Advisor; (ii) Investment Advisor’s fraud, gross
negligence, willful misconduct or reckless disregard of any of Investment
Advisor’s obligations under this Agreement; (iii) for breaches of the applicable
Guidelines by Investment Advisor in connection with its duties under this
Agreement which breaches are not cured within 15 days of the earlier of (x) the
date on which Investment Advisor becomes aware of such breach, and (y) the date
on which Investment Advisor receives a notice of such breach from a Participant.


(d)
The amount which any indemnifying party is required to pay to, or for the
benefit of, an indemnified person under this Section 6 will be reduced
(including, without limitation, retroactively) by any insurance proceeds which
are actually paid by, or on behalf of, the indemnified party in reduction of the
related Losses.



(e)
If the indemnity provided for in this Section 6 and to which a Covered Person is
otherwise entitled is unavailable to such Covered Person in respect of any
Losses referred to therein, then the Venture, and each Participant, to the
extent of its interest in the Assets only, in lieu of indemnifying such Covered
Person, shall contribute to the amount paid or payable by such Covered Person as
a result of such Losses in the proportion the total capital of the Participants
in the Venture (exclusive of the balance in the Covered Person’s Capital Account
(or the Capital Account of DME if the Covered Person is not DME)) bears to the
total capital of the Venture (including the balance in Covered Person’s Capital
Account (or the Capital Account of DME if the Covered Person is not DME), which
contribution shall be treated as an expense of the Venture calculated as if the
DME’s Capital Account balance was equal to zero.



7.     Fiduciary Duties; Discretion


(a)
To the extent that, at law or in equity, a Covered Person has duties (including
fiduciary duties) and liabilities relating thereto to the Venture or to any
Participant, such Covered Person acting under this Agreement is not liable to
the Venture or to any Participant for its good faith reliance on the provisions
of this Agreement. The provisions of this Agreement, to the extent that they
restrict the duties and liabilities of a Covered Person otherwise existing at
law or in equity, are agreed by the parties hereto to replace such other duties
and liabilities of such Covered Person.



(b)
To the fullest extent permitted by law, unless otherwise expressly provided for
herein, (i) whenever a conflict of interest exists or arises between Investment
Advisor or any of its Affiliates, on the one hand, and the Venture or any of the
other Participants on the other hand, or (ii) whenever this Agreement or any
other





--------------------------------------------------------------------------------




agreement contemplated herein or therein provides that Investment Advisor must
act in a manner which is, or provide terms which are, fair and reasonable,
Investment Advisor must resolve such conflict of interest, take such action or
provide such terms, considering in each case the relative interest of each
party, including its own interest, to such conflict, agreement, transaction or
situation and the benefits and burdens relating to such interests, any customary
or accepted industry practices, and any applicable generally accepted accounting
practices or principles. In the absence of bad faith by Investment Advisor, the
resolution, action or terms so made, taken or provided by Investment Advisor do
not constitute a breach of this Agreement or any other agreement contemplated
herein or of any duty or obligation of Investment Advisor at law or in equity or
otherwise.


(c)
To the fullest extent permitted by law, except as provided elsewhere in this
Agreement, whenever in this Agreement a Person is permitted or required to make
a decision (i) in its “sole discretion” or under a grant of similar authority or
latitude, such Person is entitled to consider only such interests and factors as
it desires, including its own interests, and has no duty or obligation to give
any consideration to any interest of or factors affecting the Venture or the
Participants, or (ii) in its “good faith” or under another express standard,
then such Person acts under such express standard and is not subject to any
other or different standards imposed by this Agreement or any other agreement
contemplated herein or by relevant provisions of law or in equity or otherwise.



8.    Board of Directors Meetings.


At the request of a Participant and subject to reasonable prior notice,
Investment Advisor shall endeavor to make one of Investment Advisor’s
representatives available to attend the meetings of the Board of such
Participant to report on Investment Advisor’s activities and on other matters
pertaining to Investment Advisor’s engagement hereunder.


9.    Term; Termination; Renewal.


This Agreement has a term beginning on the date of this Agreement and expiring
on the date on which the term of the Venture Agreement expires or terminates for
any reason. Upon any termination of this Agreement or upon a termination of the
Venture Agreement for Greenlight Re Cause or GRIL Cause, the Investment Advisor
will use all commercially reasonable efforts to follow the direction of the
Greenlight Re Board or the GRIL Board, as applicable, with respect to the
disposition of the applicable Assets necessary to satisfy Greenlight Re’s or
GRIL’s withdrawal; provided, however, that neither the Investment Advisor or nor
DME makes any guarantee that they can comply with such directions.






--------------------------------------------------------------------------------




10.    Amendment; Modification; Waiver.


This Agreement may be amended, in whole or in part, with the written consent of
the Investment Advisor and all of the Participants.


11.    Binding Effect; Assignment.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, but the rights and obligations hereunder
shall not, except as otherwise expressly provided herein, be assignable,
transferable or delegable without the written consent of the other party hereto
and any attempted assignment, transfer or delegation thereof without such
consent shall be void. The foregoing shall not prevent an assignment by
Investment Advisor in connection with any transaction that does not result in a
change of its actual control or management.


12.    Governing Law; Submission to Jurisdiction.


(a)
This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of New York which are applicable to contracts made
and entirely to be performed therein, without regard to the place of performance
hereunder.



(b)
Each party hereto submits to the jurisdiction of any state or federal court
sitting in New York, New York in any action arising out of or relating to this
Agreement and agrees that all claims in respect of any such action may be heard
and determined in any such court. Each party hereto agrees that a final judgment
in any action so brought will be conclusive and may be enforced by action on the
judgment or in any other manner provided at law or in equity. Each party hereto
waives any defense of inconvenient forum to the maintenance of any action so
brought and waives any bond, surety, or other security that might be required of
any other party with respect thereto.





--------------------------------------------------------------------------------




In witness whereof, the parties have executed this Agreement as of the day and
year first above written.


THE VENTURE FORMED BY GREENLIGHT REINSURANCE, LTD., GREENLIGHT REINSURANCE
IRELAND, DESIGNATED ACTIVITY COMPANY AND DME ADVISORS, LLC


By: DME Advisors, LLC, authorized signatory


By: /s/ Harry Brandler
Name: Harry Brandler
Title: Chief Financial Officer




GREENLIGHT REINSURANCE, LTD.


By: /s/ Tim Courtis
Name: Tim Courtis
Title: Chief Financial Officer




GREENLIGHT REINSURANCE IRELAND, DESIGNATED ACTIVITY COMPANY


By: /s/ Tim Courtis
Name: Tim Courtis
Title: Chief Financial Officer




DME ADVISORS, LLC
    
By: /s/ Harry Brandler
Name: Harry Brandler
Title: Chief Financial Officer




DME ADVISORS, LP
    
By: /s/ Harry Brandler
Name: Harry Brandler
Title: Chief Financial Officer








--------------------------------------------------------------------------------





FEE SCHEDULE


1.    Definitions


Capitalized terms used but not otherwise defined in this Fee Schedule shall have
the meanings set forth in the Venture Agreement.


2.    Management Fee


(a)
As of the first day of each month, the Management Fee for such month shall be
debited against the Capital Account of each Participant (other than DME) and
paid in cash to Investment Advisor.



(b)
All applicable Management Fee accrues from the Commencement Date with respect to
each Participant and is payable monthly in advance on the first day of the
month, based on the Capital Account balance of each such Participant as of the
beginning of such month (or on the Commencement Date with respect to such
Participant in the case of the first month of this Agreement). If this Agreement
is terminated in accordance with its terms as of a date other than the last day
of a month, the Management Fee for the final month shall be prorated to the date
of termination. All payments of the Management Fee to Investment Advisor shall
be made without any reduction, deduction or withholding for or on account of any
tax (including without limitation, any value added tax), unless required by law.
If reduction, deduction or withholding of any tax (including without limitation,
any value added tax) is required by law from any such payment, the sum payable
shall be increased as necessary so that after making all required deductions and
withholdings, Investment Advisor receives an amount equal to the amount that it
would have received had no such deductions or withholdings been made.



(c)    The Venture shall pay all Management Fee to the order of Investment
Advisor, via cash payment or wire transfer of immediately available funds.


3.
Expenses.



(a)
All expenses incurred directly in connection with transactions effected or
positions held for the account of the Venture and its Participants (including,
without limitation, custodial fees, brokerage commissions, research costs,
market data fees, legal, consulting and auditing fees, interest on debit
balances, withholding or transfer taxes) shall be paid or reimbursed by the
Venture. In addition, Investment Advisor shall be entitled to be paid or
reimbursed for other out-of pocket expenses (other than its own salary, office
rent and other customary general administrative, overhead costs and the costs of
maintaining books and records pursuant to Section 7.4 of the Venture Agreement)
incurred in the performance of its duties pursuant to this Agreement.







--------------------------------------------------------------------------------




(b)
Investment Advisor shall be entitled to use “soft dollars” generated by
investments to pay for certain of its own operating and overhead costs,
including payment of all or a portion of its costs and expenses of operation to
the extent that Investment Advisor, in its reasonable discretion, determines
that any such costs and expenses are reasonably related to the investment
decision-making process. Use of “soft dollars” by Investment Advisor as
described herein shall not constitute a breach by it of any fiduciary or other
duty which Investment Advisor may be deemed to owe to the Venture or any
Participant or any Affiliate thereof.



(c)
If Investment Advisor shall incur any of the expenses for the account or benefit
of, or in connection with its activities or those of its Affiliates on behalf
of, both the Venture and any Managed Account, Investment Advisor, as
appropriate, will allocate such expense among the Venture and each such Managed
Account in proportion to the size of the investment made by each of the Venture
and each Managed Account in the activity or entity to which the expense relates,
or in such other manner as Investment Advisor in good faith considers fair and
reasonable.



(d)    Except as provided in paragraphs (a), (b) and (c) of this Section 3,
Investment Advisor shall provide its advisory services hereunder at its own
expense.








